 1
     Dan Booth (MA Bar No. 672090)
 2   DAN BOOTH LAW LLC
 3
     60 Thoreau Street #121
     Concord, MA 01742
 4   dan@danboothlaw.com
 5
     (646) 573-6596
     Admitted Pro Hac Vice
 6
 7   Michael Licari (SBN 265241)
     THE LAW OFFICES OF MICHAEL LICARI
 8   8704 Mariposa Street
 9   La Mesa, CA 91941
     mlicari@joshcogroup.com
10   (858) 717-0013
11   Local Counsel

12   Attorneys for Defendants
13                        UNITED STATES DISTRICT COURT
14                     SOUTHERN DISTRICT OF CALIFORNIA
15
16   DR. SEUSS ENTERPRISES, L.P.,             Case No.: 3:16-cv-02779-JLS (BGS)
17
                 Plaintiff,                   DEFENDANTS’ MOTION FOR
18                                            RECONSIDERATION OF ORDER
19   v.                                       DENYING MOTION FOR ISSUANCE
                                              OF REQUEST TO THE REGISTER
20                                            OF COPYRIGHTS PURSUANT TO 17
     COMICMIX LLC; GLENN
21   HAUMAN; DAVID JERROLD                    U.S.C. § 411(b)
     FRIEDMAN a/k/a DAVID
22                                            Honorable Janis L. Sammartino
     GERROLD; and TY
23   TEMPLETON,
                                              Hearing:   June 10, 2021, 1:30 p.m.
24                Defendants.                 Courtroom: 4D
25
26
27
28
                                               1
     DEFENDANTS’ MOTION FOR RECONSIDERATION OF ORDER DENYING
     MOTION FOR ISSUANCE OF REQUEST TO REGISTER OF COPYRIGHTS Case No. 16-cv-2779-JLS-BGS
 1   I.    Introduction.
 2         Plaintiff alleges infringement of the copyrights in five Dr. Seuss books,
 3   primarily Oh, the Places You’ll Go! (“Go!”) and The Sneetches and Other Stories
 4   (“Sneetches”). The copyright registrations issued for those two books were based
 5   on knowing inaccuracies. The registration certificates for both copyrights contain
 6   inaccurate information based on knowing failures to disclose, in the applications to
 7   the Copyright Office, that the books incorporate and are based on previously
 8   published and registered Dr. Seuss works.
 9         Therefore Defendants, pursuant to 17 U.S.C. § 411(b)(2), moved this Court
10   in 2017 to request the Register of Copyrights’ advice on whether those inaccuracies
11   would have caused the Register to refuse registration. Doc. 57-1 (“411 Motion”).
12   The Court denied the 411 Motion in 2018, concluding that the preexisting material
13   was not so “substantial” a part of Sneetches or Go! that the Copyright Office would
14   have required disclosure. Doc. 88 pp. 8-10 (“411 Order”).
15         In a change of controlling law, the Ninth Circuit has since removed the
16   District Court’s discretion and made clear that compliance with a § 411(b) request
17   request is mandatory.
18         In practice, once a defendant alleges that (1) a plaintiff’s certificate of
           registration contains inaccurate information; (2) “the inaccurate
19
           information was included on the application for copyright
20         registration”; and (3) the inaccurate information was included on the
           application “with knowledge that it was inaccurate,” a district court is
21
           then required to submit a request to the Register of Copyrights “to
22         advise the court whether the inaccurate information, if known, would
           have caused [it] to refuse registration.”
23
           Unicolors, Inc. v. H&M Hennes & Mauritz, L.P., 959 F.3d 1194, 1198 (9th
24
     Cir. 2020) (quoting 17 U.S.C. § 411(b)(1)-(2)). This requirement, drawn from a
25
     literal reading of § 411, leaves no discretion for a district court to interpose its own
26
     analysis about what opinion the Register of Copyrights might form about a
27
     registrant’s misrepresentations. “In other words, courts may not consider in the first
28
                                                 2
     DEFENDANTS’ MOTION FOR RECONSIDERATION OF ORDER DENYING
     MOTION FOR ISSUANCE OF REQUEST TO REGISTER OF COPYRIGHTS Case No. 16-cv-2779-JLS-BGS
 1   instance whether the Register of Copyrights would have refused registration due to
 2   the inclusion of known inaccuracies in a registration.” Id. So any question about the
 3   materiality of inaccuracies must be submitted to the Register for her advice.
 4         This case is on remand. No party addressed the § 411 issue on appeal and the
 5   Ninth Circuit did not decide it. Unicolors marks an intervening change in law that
 6   requires reconsideration of the 411 Order. Because the Ninth Circuit issued the
 7   Unicolors ruling only after its hearing in Plaintiff’s appeal, its newly clarified
 8   requirements reasonably could not have been raised earlier. Pursuant to Fed. R. Civ.
 9   P. 54(b), Defendants move the Court to reconsider the 411 Order and renew their
10   request for issuance of a request to the Register of Copyrights for her advice.
11   II.   Factual Background.
12         Theodor Seuss Geisel (“Geisel”), a/k/a Dr. Seuss, wrote and illustrated
13   several stories published in Redbook, including “The Sneetches” in the July 1953
14   issue and “The Zaks” in the March 1954 issue. Doc. 69-5, Doc. 69-6. The copyright
15   notices for those issues identified only Redbook’s publisher McCall Corporation
16   (“McCall”) as the copyright owner, and McCall obtained copyright registrations for
17   both issues. Doc. 57-1 p. 9, Doc. 69 p. 8. Geisel did not independently obtain
18   copyright registrations for either story. Doc. 57-1 p. 9. McCall assigned the
19   copyrights for “The Sneetches” and “The Zaks” to Geisel in 1956. Doc. 69-8, Doc.
20   69 p. 8. The governing Copyright Act of 1909 required a timely renewal in the 28th
21   year after first publication to maintain the copyrights. Act of March 4, 1909, ch.
22   320 § 23, 35 Stat. 1075, 1080; see Doc. 57-1 p. 8, Doc. 120 pp. 8-9. Geisel failed to
23   timely obtain renewals of the copyrights in either “The Sneetches” and “The Zaks”
24   28 years after Redbook published them. Doc. 57-1 p. 10. As a result, the copyrights
25   in both stories terminated and lapsed into the public domain. Doc. 120 p. 9.
26         Random House published Sneetches in 1961 and obtained a copyright
27   registration for the book on behalf of Geisel in 1962. Doc. 57-7, Doc. 69 pp. 8-9.
28
                                                3
     DEFENDANTS’ MOTION FOR RECONSIDERATION OF ORDER DENYING
     MOTION FOR ISSUANCE OF REQUEST TO REGISTER OF COPYRIGHTS Case No. 16-cv-2779-JLS-BGS
 1   Line 5 of the copyright application form instructed, “If any substantial part of this
 2   work has been previously published, give a brief general statement of the new
 3   matter in this version. New matter may consist of compilation, translation,
 4   abridgment, editorial revision, and the like, as well as additional text or pictorial
 5   matter.” Doc. 57-7 p.1; Doc. 88 p. 2 n. 3. Random House left Line 5 blank. Id. Yet
 6   two of the four stories in Sneetches, “The Sneetches” and “The Zax,” incorporate
 7   elements of, and are based on, the stories published in Redbook’s July 1953 and
 8   March 1954 issues. Doc. 57-1 p. 10; Doc. 69-3, Doc. 69-5, Doc. 69-6.
 9   Nevertheless, the copyright registration for Sneetches was issued on the basis of an
10   application that omitted reference to the Redbook originals. Doc. 57-7, Doc. 88 p. 2.
11         Through his Random House agent, Geisel also applied for and obtained a
12   1989 renewal registration for the Sneetches book. Doc. 57-8, Doc. 69-2. The
13   renewal application left the “Contribution to Periodical or Composite Work” line
14   blank, again failing to disclose that two of the four stories derived from work
15   previously published in Redbook. Id.; Doc. 74 p. 4.
16         Geisel also wrote and illustrated “The economic situation clarified: A
17   prognostic re-evaluation” (“Economic Situation”), which was first published in the
18   June 15, 1975 issue of The New York Times Magazine. Doc. 69-4. The publisher
19   obtained a copyright registration for that issue in 1975 and renewed it in 2003. Doc.
20   57-1 pp. 12-13, Doc. 57-10, Doc. 69 p. 9. With slight alterations, the full-page
21   Economic Situation illustration appears in Go!, which Random House published in
22   1990. Doc. 57-1 pp. 12-15. Random House applied to register the Go! copyright in
23   1990 on behalf of Geisel and his wife Audrey Geisel. Doc. 57-13, Doc. 57-1 p. 16.
24   Random House left blank Line 6 of the application form, which required: “Identify
25   any preexisting work or works that this work is based on or incorporates.” Id. As
26   that application omitted reference to Economic Situation, so did the copyright
27   registration for Go! issued by the Copyright Office based on that application. Id.
28
                                                 4
     DEFENDANTS’ MOTION FOR RECONSIDERATION OF ORDER DENYING
     MOTION FOR ISSUANCE OF REQUEST TO REGISTER OF COPYRIGHTS Case No. 16-cv-2779-JLS-BGS
 1          In 1991, Random House filed an application to correct the Go! registration in
 2   part, naming the Geisels as copyright claimants not in their personal capacities but
 3   as trustees under a 1984 trust agreement. Doc. 57-1 p. 17, Doc. 57-14, Doc. 107-13.
 4   The correction, and the resulting corrected registration, did not identify the
 5   preexisting Economic Situation material in Go!. Id.
 6   III.   Procedural History.
 7          Plaintiff raised copyright infringement, trademark infringement, and unfair
 8   competition claims against all Defendants. Doc. 1. The Court dismissed the
 9   trademark and unfair competition claims without prejudice on June 9, 2017. Doc.
10   38. Plaintiff renewed all claims and added another trademark claim in the operative
11   amended complaint. Doc. 39. The Court denied Defendants’ motion to dismiss the
12   amended complaint on December 7, 2017. Doc. 51. Defendants filed their answer
13   and a motion for partial judgment under Rule 12(c) on December 21, 2017, and
14   filed the 411 Motion the next day. Doc. 53, 54, 57. On May 21, 2018, the Court
15   denied the 411 Motion and granted the Rule 12(c) motion in part. Doc. 88, 89. The
16   Court granted Defendants summary judgment on all remaining claims on March 12,
17   2019. Doc. 149. Plaintiff noticed an appeal to the Ninth Circuit. Doc. 151.
18   Defendants sought to recover their fees and costs; the Court denied the fee motion
19   without prejudice to renewal after the appeal. Doc. 154, 155, 163.
20          Briefing on appeal was complete on November 25, 2019. Neither party
21   mentioned § 411, the 411 Motion, or the 411 Order. The Ninth Circuit heard oral
22   argument on April 27, 2020. Again, § 411 was not mentioned. The Ninth Circuit
23   then issued its ruling in Unicolors a month later, on May 29, 2020.
24          On December 18, 2020, the Ninth Circuit affirmed this Court’s decisions on
25   Plaintiff’s trademark and unfair competition claims, but it reversed and remanded
26   the grant of summary judgment on the issue of copyright fair use. The mandate was
27   issued on January 11, 2021.
28
                                                5
     DEFENDANTS’ MOTION FOR RECONSIDERATION OF ORDER DENYING
     MOTION FOR ISSUANCE OF REQUEST TO REGISTER OF COPYRIGHTS Case No. 16-cv-2779-JLS-BGS
 1         At the appeal mandate hearing on March 5, 2021, Plaintiff outlined the issues
 2   it seeks to resolve: liability for copyright infringement, willful infringement,
 3   assessment of damages, and applications for attorneys’ fees, in that order.
 4   Defendants proposed that in light of Unicolors, the § 411 issue should be revisited
 5   and resolved before any other issue, and gave notice of their intention to petition the
 6   Supreme Court for a writ of certiorari to review the Ninth Circuit’s decision. The
 7   Court spread the mandate and set a post-appeal briefing schedule. Doc. 173, 174.
 8   IV.   Legal Standards.
 9         A plaintiff whose “certificate of registration was invalid … fail[s] to satisfy
10   the registration precondition under 17 U.S.C. § 411 to bring a copyright
11   infringement claim.” Sellpoolsuppliesonline, LLC v. Ugly Pools Ariz., Inc., 804
12   Fed. Appx. 668, 670 (9th Cir. 2020). A plaintiff’s “compliance with the Copyright
13   Act’s registration requirement is a threshold matter.” Unicolors, 959 F.3d at 1200 n.
14   4. “[T]he Copyright Act expressly prohibits copyright owners from bringing
15   infringement actions without first properly registering their work.” Id. at 1197
16   (citing 17 U.S.C. § 411(a)). “[A] registration certificate does not satisfy the
17   Copyright Act’s registration requirement if the registrant secured the registration by
18   knowingly including inaccurate information in the application for copyright
19   registration that, if known by the Register of Copyrights, would have caused it to
20   deny registration.” Id. (citing 17 U.S.C. § 411(b)(1)).
21         Once such a knowing inaccuracy is alleged, the issue of whether the Register
22   would have refused registration must be referred to the Register. “In any case in
23   which inaccurate information described under [17 U.S.C. § 411(b)(1)] is alleged,
24   the court shall request the Register of Copyrights to advise the court whether the
25   inaccurate information, if known, would have caused the Register of Copyrights to
26   refuse registration.” 17 U.S.C. § 411(b)(2). “[C]ourts are in agreement that the
27   provision is mandatory in nature, requiring district courts to solicit the advice of the
28
                                                6
     DEFENDANTS’ MOTION FOR RECONSIDERATION OF ORDER DENYING
     MOTION FOR ISSUANCE OF REQUEST TO REGISTER OF COPYRIGHTS Case No. 16-cv-2779-JLS-BGS
 1   Copyright Office when the statutory conditions are satisfied.” Palmer/Kane LLC v.
 2   Rosen Book Works LLC, 188 F. Supp. 3d 347, 348 (S.D.N.Y. 2016) (collecting
 3   cases). Thus, “courts may not consider in the first instance whether the Register of
 4   Copyrights would have refused registration due to the inclusion of known
 5   inaccuracies in a registration.” Unicolors, 959 F.3d at 1198. “17 U.S.C. § 411(b)(2)
 6   was enacted because a court will not always know what information would or
 7   would not make a difference in the Register’s determination whether to register a
 8   copyright.” ECF No. 209, Response of the Register of Copyrights to Request
 9   Pursuant to 17 U.S.C. § 411(b)(2) p. 11, Olem Shoe Corp. v. Washington Shoe Co.,
10   No. 1:09-cv-23494-PCH (S.D. Fla. filed Oct. 14, 2010),
11   www.copyright.gov/rulings-filings/411/olem-shoe-corp-v-washington-shoe-co-no-
12   1-09-cv-23494-sd-fla-oct-14-2010.pdf. “[I]f the issue depends even in part on
13   interpretation or understanding of the Copyright Office’s registration practices, the
14   more prudent practice—and the practice anticipated in § 411(b)—would be to refer
15   the question to the Register.” Id. at 12 n.5.
16         An order on a motion for referral under § 411(b) is interlocutory. Ronaldo
17   Designer Jewelry, Inc. v. Cox, No. 17-cv-2-DMB, 2019 U.S. Dist. LEXIS 142853,
18   *2-3 (N.D. Miss. Aug. 22, 2019); Palmer/Kane LLC v. Gareth Stevens Publ’g, No.
19   15-cv-7404, 2016 U.S. Dist. LEXIS 147336, *9-11 (S.D.N.Y. Oct. 24, 2016). An
20   interlocutory order “may be revised at any time before the entry of a judgment
21   adjudicating all the claims and all the parties’ rights and liabilities.” Fed. R. Civ. P.
22   54(b). See Ronaldo Designer Jewelry, 2019 U.S. Dist. LEXIS 142853, *3
23   (reconsidering § 411(b) order under Rule 54(b)). “A district court has plenary
24   power to reconsider interlocutory orders.” Seals-McClennan v. DreamWorks, Inc.,
25   120 Fed. Appx. 3, 4 (9th Cir. 2004) (citing City of Los Angeles v. Santa Monica
26   Baykeeper, 254 F.3d 882, 885 (9th Cir. 2001)). An interlocutory order “is not a
27   conclusive, immutable determination of the issue. It can be revisited if
28
                                                 7
     DEFENDANTS’ MOTION FOR RECONSIDERATION OF ORDER DENYING
     MOTION FOR ISSUANCE OF REQUEST TO REGISTER OF COPYRIGHTS Case No. 16-cv-2779-JLS-BGS
 1   circumstances warrant.” Z-Seven Fund, Inc. v. Motorcar Parts & Accessories, 231
 2   F.3d 1215, 1218 (9th Cir. 2000). It may be challenged even after a judgment is
 3   appealed and remanded, “because the district court retains the ability to modify it at
 4   any time.” Bahn v. Korean Airlines Co. (In re Korean Airlines Co.), 642 F.3d 685,
 5   701-02 (9th Cir. 2011) (citing Z-Seven Fund, 231 F.3d at 1218-19). Thus, when the
 6   Ninth Circuit vacates and remands a judgment while “express[ing] no view as to
 7   the correctness of the interlocutory rulings of the district court,” those rulings
 8   remain “subject to revision at any time before the entry of final judgment” on
 9   remand. Dewberry v. City of Bakersfield, No. 93-16456, 1995 U.S. App. LEXIS 89,
10   *15-16 (9th Cir. Jan. 3, 1995) (citing Rule 54(b)). Rule 54(b) reconsideration is
11   “both appropriate and necessary” upon a “significant change in the Ninth Circuit
12   law.” Aceves v. Allstate Ins. Co., 827 F. Supp. 1473, 1476 (S.D. Cal. 1993) (“the
13   court cannot disregard relevant Ninth Circuit authority”).
14         “Lower courts are free to decide issues on remand so long as they were not
15   decided on a prior appeal. … Any issue not expressly or impliedly disposed of on
16   appeal is left open for the trial court’s reconsideration on remand.” Beltran v.
17   Myers, 701 F.2d 91, 93 (9th Cir. 1983) (citations omitted). Even an issue expressly
18   or implicitly decided on appeal, making it “the law of the case,” is subject to
19   reconsideration if based on clear error, or “an intervening change in the law has
20   occurred,” or to avoid a manifest injustice. United States v. Alexander, 106 F.3d
21   874, 876 (9th Cir. 1997). “While a mandate is controlling as to matters within its
22   compass, on the remand a lower court is free as to other issues.” Sprague v. Ticonic
23   Nat’l Bank, 307 U.S. 161, 168 (1939).
24   V.    Argument.
25         A.     The 411 Order is subject to reconsideration on remand.
26         The interlocutory 411 Order is subject to reconsideration. The parties did not
27   brief or argue the § 411 issue on appeal, and the Ninth Circuit did not exercise
28
                                                 8
     DEFENDANTS’ MOTION FOR RECONSIDERATION OF ORDER DENYING
     MOTION FOR ISSUANCE OF REQUEST TO REGISTER OF COPYRIGHTS Case No. 16-cv-2779-JLS-BGS
 1   jurisdiction over the issue. It reversed this Court’s grant of summary judgment on
 2   the copyright claim without addressing, either expressly or impliedly, the validity
 3   of the copyright registrations. It did not instruct the Court to enter judgment on the
 4   copyright claim, so the merits remain unsettled. The remand “for proceedings
 5   consistent with this opinion” did not restrict the consideration of issues outside the
 6   appeal. When the Ninth Circuit does not reach or assert jurisdiction over an
 7   interlocutory order, it remains subject to reconsideration on remand until final
 8   judgment. Korean Airlines Co., 642 F.3d at 701-02; Beltran, 701 F.2d at 93;
 9   Sprague, 307 U.S. at 168. With summary judgment reversed in part, “the entry of
10   that final judgment no longer has effect and the prior denials are effectively once
11   more interlocutory in nature.” Marketquest Grp., Inc. v. BIC Corp., No. 11-cv-
12   0618-BAS-JLB, 2018 U.S. Dist. LEXIS 62359, *9 (S.D. Cal. Apr. 12, 2018).
13         B.     The Unicolors decision marks an intervening change in the law.
14         After this Court denied the 411 Motion, the Court of Appeals changed the
15   nature of how courts in this Circuit are required to address such § 411(b) requests.
16   As the Unicolors decision bares out, § 411 is mandatory by its express terms: “In
17   any case in which inaccurate information … is alleged, the court shall request the
18   Register of Copyrights to advise the court whether the inaccurate information, if
19   known, would have caused the Register of Copyrights to refuse registration.” 17
20   U.S.C. § 411(b)(2) (emphasis added).
21         Other courts have recognized its mandatory nature: “under section 411(b)(2),
22   a court still must request a response from the Register before coming to a
23   conclusion as to the materiality of a particular misrepresentation.” DeliverMed
24   Holdings, LLC v. Schaltenbrand, 734 F.3d 616, 624 (7th Cir. 2013). “Instead of
25   relying solely on the court’s own assessment of the Register’s response to an
26   inaccuracy, the statute obligates courts to obtain an opinion from the Register on
27   the matter.” Id. at 623. See also Palmer/Kane LLC, 188 F. Supp. 3d at 348
28
                                                9
     DEFENDANTS’ MOTION FOR RECONSIDERATION OF ORDER DENYING
     MOTION FOR ISSUANCE OF REQUEST TO REGISTER OF COPYRIGHTS Case No. 16-cv-2779-JLS-BGS
 1   (collecting cases). Likewise, the Copyright Office recently advised the Ninth
 2   Circuit that “failing to follow Congress’s explicit instruction” when § 411(b)(2)
 3   inaccuracies are alleged, by deciding the validity of registration “without first
 4   seeking the views of the Register of Copyrights” is erroneous. Brief of the United
 5   States as Amicus Curiae p. 11, Univ. Dyeing & Printing, Inc. v. Topson Downs of
 6   Calif., Inc., No. 19-55840 (9th Cir. filed Jan. 16, 2020),
 7   https://www.copyright.gov/rulings-filings/briefs/universal-dyeing-inc-v-topson-
 8   downs-2020.pdf.
 9         The Ninth Circuit clarified in Unicolors that it agrees: “courts may not
10   consider in the first instance whether the Register of Copyrights would have refused
11   registration due to the inclusion of known inaccuracies in a registration.” Unicolors,
12   959 F.3d at 1198. This approach streamlines the process: “once a defendant
13   alleges” that an error in the registration certificate was included in the application
14   with knowledge that it was inaccurate, “a district court is then required to submit a
15   request to the Register of Copyrights” soliciting her advice on the registration
16   without speculating on what that advice may be. Id.
17         Unicolors further clarifies the application of § 411(b) in the Ninth Circuit by
18   explaining “that there is [not] an intent-to-defraud requirement for registration
19   invalidation,” despite references in earlier Ninth Circuit decisions that implied such
20   a requirement. Id. (citing among others Gold Value Int’l Textile, Inc. v. Sanctuary
21   Clothing, LLC, 925 F.3d 1140, 1147 (9th Cir. 2019)). At the time of the 411 Order,
22   before it affirmed Gold Value and remanded Unicolors, the Ninth Circuit’s position
23   on an intent-to-defraud requirement was also unclear. See Doc. 57-1 p. 23
24   (Defendants citing lower court’s decision in Gold Value as supporting a “knowing
25   errors” standard), Doc. 69 p. 13 n. 4 (Plaintiff arguing, before it was affirmed, that
26   the same decision was “plainly incorrect”).
27
28
                                                10
     DEFENDANTS’ MOTION FOR RECONSIDERATION OF ORDER DENYING
     MOTION FOR ISSUANCE OF REQUEST TO REGISTER OF COPYRIGHTS Case No. 16-cv-2779-JLS-BGS
 1         The Ninth Circuit has also made explicit that Unicolors marked a material
 2   change in the law. In 2019 another district court reached conclusions about the
 3   significance of inaccuracies in a copyright registration, without the Register of
 4   Copyrights’ input, and issued judgment. Univ. Dyeing, No. 17-cv-03879-DDP,
 5   2019 U.S. Dist. LEXIS 1669 (C.D. Cal. Feb. 1, 2019). But after Unicolors, the
 6   Ninth Circuit vacated that judgment and remanded with instructions “to seek the
 7   views of the Register of Copyrights.” Order, Univ. Dyeing, No. 19-55840, 2020
 8   U.S. App. LEXIS 30300 (9th Cir. Sept. 22, 2020). Unicolors had established the
 9   Ninth Circuit’s position that the Register’s input is mandatory: “The district court
10   did not have the benefit of this court’s opinion in Unicolors … when it issued its
11   February 1, 2019 judgment.” Id.
12         C.     Unicolors requires a different result in this case.
13         As in Universal Dyeing, this Court did not have the benefit of the 2020
14   Unicolors opinion when it issued the 411 Order in 2018. In that order, the Court
15   determined that the previously published materials that Geisel incorporated into
16   Sneetches and Go! was not a substantial enough part of either book that disclosure
17   would have been required. Doc. 88 pp. 8-10. Because the Court exercised its
18   discretion rather than first soliciting and obtaining the Register of Copyrights’
19   opinion, the 411 Order contravened both the text of § 411(b) and its application
20   under Unicolors. The 411 Order remains subject to reconsideration on remand.
21   Under Unicolors, it must be altered.
22         D.     Defendants sufficiently alleged the predicates for a § 411 request.
23         The defendants have made the proper showing that triggers the statutory
24   mandate that the Court must seek the Register of Copyrights’ advice as to whether
25   the registration inaccuracies would have been material to the Register.
26         In practice, once a defendant alleges that (1) a plaintiff’s certificate of
           registration contains inaccurate information; (2) “the inaccurate
27
           information was included on the application for copyright
28         registration”; and (3) the inaccurate information was included on the
                                                11
     DEFENDANTS’ MOTION FOR RECONSIDERATION OF ORDER DENYING
     MOTION FOR ISSUANCE OF REQUEST TO REGISTER OF COPYRIGHTS Case No. 16-cv-2779-JLS-BGS
 1
           application “with knowledge that it was inaccurate,” a district court is
           then required to submit a request to the Register of Copyrights “to
 2         advise the court whether the inaccurate information, if known, would
 3
           have caused [it] to refuse registration.”
           Unicolors, 959 F.3d at 1198. As this Court recognized in the 411 Order,
 4
     Defendants alleged that the Go! and Sneetches copyright applications “are based on
 5
     inaccurate information.” Doc. 88 p. 1. Specifically, Defendants alleged that the
 6
     registration certificates for those books are invalid because, as Defendants showed
 7
     in the 411 Motion, they contain inaccurate information that was included in the
 8
     registration applications with knowledge that it was inaccurate. See Doc. 53 pp. 19-
 9
     26 & 27-30 (Sixteenth and Nineteenth Affirmative Defenses), Doc. 57, Doc. 57-1.
10
     Two of the four Sneetches stories are derivative works based on Dr. Seuss stories
11
     published in Redbook, and an illustration in Go! is almost identical to one he
12
     published in The New York Times Magazine. Id. The applications and registrations
13
     do not disclose their derivative nature or their previously published and previously
14
     registered source material. Id.
15
           Here, “the statutory criteria for a mandatory referral have been satisfied.”
16
     Palmer/Kane LLC, 188 F. Supp. 3d at 351. Defendants have both alleged and
17
     shown that the registration applications “contained inaccurate information. Whether
18
     that inaccurate information is material to the Copyright Office is precisely what the
19
     procedure codified at § 411(b)(2) is designed to clarify.” Id. at 352. Pursuant to 17
20
     U.S.C. § 411(b) and Unicolors, the Register of Copyrights must be asked to opine
21
     on whether registration would have been refused were the errors known.
22
           1.     The applications for Sneetches and Go! contain inaccuracies.
23
           The applications to register the copyrights for Sneetches and Go! contain
24
     inaccuracies because they failed to disclose that both books are based on and
25
     incorporate previously published and registered material.
26
           When contesting the 411 Motion, Plaintiff argued that what “determines
27
     whether there was a material inaccuracy in the 1961 copyright application for the
28
                                               12
     DEFENDANTS’ MOTION FOR RECONSIDERATION OF ORDER DENYING
     MOTION FOR ISSUANCE OF REQUEST TO REGISTER OF COPYRIGHTS Case No. 16-cv-2779-JLS-BGS
 1   Sneetches Book” was not the application form but the text of the Copyright Act of
 2   1909, and that the 1909 Act did not require applicants “to disclose that preexisting
 3   works had been used in a new work sought to be registered.” Doc. 69 p. 14.
 4   Plaintiff’s argument is misguided, however, because by 1961, the Copyright Office
 5   had found the disclosures mandated by statute were inadequate, so it issued
 6   application forms that required much more:
 7         Section 209 was designed to enumerate the facts to be shown in the
           certificate, but this enumeration has been proved to be incomplete. …
 8
           The Copyright Office has sought to fill these gaps by calling for
 9         information in the applications beyond that enumerated in section 209,
           and by including this additional information in its records and in the
10
           certificates.
11         Copyright Law Revision, Report of the Register of Copyrights on the
12   General Revision of the U.S. Copyright Law, 87th Cong., 1st Sess., 142 (House
13   Judiciary Comm. Print 1961),
14   https://www.copyright.gov/history/1961_registers_report.pdf. The “additional
15   information” required included “[t]he limitation of the claim to the new material
16   only, where a work contains both preexisting and new material,” as well as “[d]ata
17   distinguishing the particular work from other editions or versions.” Id. Those
18   requirements were specified on the face of the form itself, which required a
19
     disclaimer identifying previously published work: “If any substantial part of this
20   work has been previously published, give a brief general statement of the new
21   matter in this version. New matter may consist of compilation, translation,
22   abridgment, editorial revision, and the like, as well as additional text or pictorial
23   matter.” Doc. 57-7 § 5. Yet the application for Sneetches did not make the required
24   claim limitation or identify and distinguish the prior works published in Redbook.
25         A 1944 manual from the Copyright Office’s Examining Section further
26   explains the Office procedures and registration requirements under the 1909 Act,
27   before the first Compendium of U.S. Copyright Office Practices issued in 1967.
28
                                                13
     DEFENDANTS’ MOTION FOR RECONSIDERATION OF ORDER DENYING
     MOTION FOR ISSUANCE OF REQUEST TO REGISTER OF COPYRIGHTS Case No. 16-cv-2779-JLS-BGS
 1   United States Copyright Office Examining Section, Section Manual,
 2   https://archive.org/details/copyrightexamprocedures1944/. The 1944 examination
                                                                        1




 3   manual described the Examining Section as “the only fact-finding body which
 4   passes upon applications for registration of copyright.” Id. p. 1. Among the
 5   examiners’ principal duties, then as now, was “[t]o examine the copy and
 6   application with the purpose of determining whether the applicant has provided all
 7   data necessary to recordation of the claim.” Id. p. 4; see also id. p. 1. “The data
 8   necessary to such recordation,” then as now, included “[a] comprehensive statement
 9   to establish the new matter claimed in a work previously published or registered or
10   both.” Id. pp. 4-5. Thus, the application forms solicited such “comprehensive”
11   statements about any prior work because the Copyright Office considered it
12   “necessary.” Id.; see Copyright Law Revision at 142. The Sneetches application
13   failed to provide it. Doc. 57-7.
14          Similarly, the copyright renewal form filed for Sneetches in 1989 required
15   identification of material that had been a “Contribution to Periodical,” with the
16   volume, issue number, and date. Doc. 57-8 § 2, Doc. 69-2. And the application
17   form filed for Go! in 1990 required disclosure of prior work: “Identify any
18   preexisting work or works that this work is based on or incorporates.” Doc. 57-13 §
19   6 (emphasis added). The requirement follows from the text of the Copyright Act of
20   1976, which requires applications for derivative works to include “an identification
21   of any preexisting work or works that it is based on or incorporates, and a brief
22   general statement of the additional material covered by the copyright claim being
23   registered.” 17 U.S.C. § 409(9) (emphasis added). Despite these requirements the
24   applications failed to disclose and disclaim the original “The Sneetches” and “The
25   Zaks” stories and illustrations published in Redbook and adapted in Sneetches, and
26
27   1
      Professor Zvi Rosen discovered the manual in the Copyright Office’s files while serving as the
28   Abraham L. Kaminstein Scholar in Residence.
                                                  14
     DEFENDANTS’ MOTION FOR RECONSIDERATION OF ORDER DENYING
     MOTION FOR ISSUANCE OF REQUEST TO REGISTER OF COPYRIGHTS Case No. 16-cv-2779-JLS-BGS
 1   the “Economic Situation” illustration published in the New York Times Magazine
 2   and incorporated in Go!.
 3         Sneetches and Go! are both derivative works because they are “based upon
 4   one or more preexisting works.” 17 U.S.C. § 101. Their copyright registrations do
 5   not extend to “any copyright protection in the preexisting material.” 17 U.S.C. §
 6   103(b); accord 17 U.S.C. § 7 (1909 Act). “A typical derivative work registered in
 7   the Copyright Office is a primarily new work but incorporates some previously
 8   published material. The previously published material makes the work a derivative
 9   work under copyright law.” U.S. Copyright Office, Circular No. 14: Copyright
10   Registration for Derivative Works (rev. ed. May 2010). There is no dispute that
11   Sneetches and Go!, while primarily new, incorporate some previously published
12   material. And Plaintiff has not disputed that Sneetches and Go! are derivative
13   works. See Doc. 57-1 pp. 4 & 12, Doc. 74 p. 6, Doc. 88 p. 9.
14         Nor could it. Plaintiff must be estopped from denying that the “Economic
15   Situation” illustration became a “substantial part” of Go!, or that the single
16   illustration and text adapted from Redbook was a “substantial part” of Sneetches,
17   because it maintains that Defendants’ use of the same or lesser amounts of Dr.
18   Seuss books was substantial enough to constitute infringement. Plaintiff alleged
19   that the unpublished book Oh, the Places You’ll Boldly Go! (“Boldly”) infringed its
20   copyrights in not just Go! and Sneetches, but also How the Grinch Stole
21   Christmas!, The Lorax, and Horton Hears a Who. Doc. 39 p. 30. Plaintiff has never
22   identified more than a single illustration in Boldly as drawn from elements of
23   Grinch, and claimed that the other two books were the basis for only a second
24   illustration in Boldly. See id. p. 14 (top, Grinch), ECF No. 115-2 at 300:1-307:22
25   (describing a page in Boldly as “a combination of ‘Horton Hears a Who!’ and
26   Truffula Trees from The Lorax”). Relying on its claim that Defendants used just
27   one illustration from Grinch was enough to overcome summary judgment on
28
                                               15
     DEFENDANTS’ MOTION FOR RECONSIDERATION OF ORDER DENYING
     MOTION FOR ISSUANCE OF REQUEST TO REGISTER OF COPYRIGHTS Case No. 16-cv-2779-JLS-BGS
 1   appeal, despite the third fair use factor: “the amount and substantiality of the
 2   portion used in relation to the copyrighted work as a whole.” 17 U.S.C. § 107; see
 3   Dr. Seuss Enters., L.P. v. ComicMix LLC, 983 F.3d 443, 456 (9th Cir. 2020)
 4   (quoting Plaintiff’s misleading plural phrasing, “illustrations from Grinch and two
 5   stories in Sneetches”). Go! includes almost wholesale “Economic Situation,” a
 6   single Dr. Seuss illustration, with only insubstantial changes. Doc. 57-1 pp. 12-15.
 7         Plaintiff cannot maintain that Boldly’s takings from Grinch, Lorax, and
 8   Horton were substantial enough to infringe unless it concedes that Geisel’s taking
 9   of the same or greater quantum for Go! was substantial enough to have required
10   disclosure. Yet the applications did not disclose that Go! and Sneetches were
11   derivative works, as the Copyright Office would have required had it known.
12         Plaintiff does not dispute that the applications did not provide the facts about
13   the periodical publications. While Plaintiff has argued that those misstatements
14   were immaterial, under the new governing precedent of Unicolors, materiality is an
15   issue for the Register of Copyrights to address once the Court issues the request as
16   mandated. Whether the Register would have considered the preexisting works a
17   “substantial” part of Sneetches and Go!, and whether the Register would have
18   considered the nondisclosures material, are questions that the Register is uniquely
19   qualified to answer.
20         2.     The registration certificates bear the same inaccurate information.
21         The Copyright Office accepted the misrepresentations and issued registration
22   certificates for Sneetches and Go! which contain inaccuracies that reflect the
23   inaccuracies in the applications. The Sneetches certificate does not identify the
24   previously published material incorporated from Redbook. Doc. 57-7. The renewal
25   certificate does not limit the renewable matter claimed and does not identify any
26   matter that had been a contribution to a periodical. Doc. 57-8. The Go! certificate
27
28
                                               16
     DEFENDANTS’ MOTION FOR RECONSIDERATION OF ORDER DENYING
     MOTION FOR ISSUANCE OF REQUEST TO REGISTER OF COPYRIGHTS Case No. 16-cv-2779-JLS-BGS
 1   also does not identify the material previously published in a periodical or “any
 2   preexisting work or works that this work is based on or incorporates.” Doc. 57-13.
 3         3.     The inaccurate statements in the registration applications were
                  made with knowledge of their inaccuracy.
 4
           There is no “intent-to-defraud requirement.” Unicolors, 959 F.3d at 1198.
 5
     The “plain language of § 411(b) … does not require a showing of fraud, but only
 6
     that the claimant included inaccurate information on the application ‘with
 7
     knowledge that it was inaccurate.’” Gold Value, 925 F.3d at 1147 (quoting 17
 8
     U.S.C. § 411(b)). And as the Ninth Circuit has further clarified, the “knowledge
 9
     that it was inaccurate” pertains to whether the claimant’s assertions in the
10
     application were accurate as a factual matter, not as a legal matter: “the term
11
     ‘knowingly’ does not necessarily have any reference to a culpable state of mind or
12
     to knowledge of the law. As Justice Jackson correctly observed, ‘the knowledge
13
     requisite to knowing violation of a statute is factual knowledge as distinguished
14
     from knowledge of the law.’” Id. (quoting Bryan v. United States, 524 U.S. 184,
15
     192 (1998) (internal citation omitted)). For example, as explained in Unicolors,
16
           the knowledge inquiry is not whether Unicolors knew that including a
17         mixture of confined and non-confined designs would run afoul of the
18         single-unit registration requirements [under Copyright Office
           regulations]; the inquiry is merely whether Unicolors knew that certain
19         designs included in the registration were confined and, therefore, were
20         each published separately to exclusive customers.
21         Unicolors, 959 F.3d at 1200 (citing Gold Value, 925 F.3d at 1147). Any pre-
22   Unicolors precedent that construed § 411(b) to require a showing of culpable intent
23   is, to that extent, overruled by Unicolors and invalid.
24         A § 411(b) request requires compliance when knowing inaccuracies are duly
25   alleged, even with no supporting evidence. See Fashion Ave. Sweater Knits, LLC v.
26   Poof Apparel Corp., No. 2:19-cv-06302-CJC-JEM, 2020 U.S. Dist. LEXIS 245889,
27   *3-4 (C.D. Cal. Dec. 3, 2020). But here, evidence of knowing inaccuracies is
28   ample. Plaintiff has not denied that the applications were filed with knowledge of
                                               17
     DEFENDANTS’ MOTION FOR RECONSIDERATION OF ORDER DENYING
     MOTION FOR ISSUANCE OF REQUEST TO REGISTER OF COPYRIGHTS Case No. 16-cv-2779-JLS-BGS
 1   the facts, and that the applications misstated those facts. Geisel wrote and illustrated
 2   “The Sneetches” and “The Zaks,” and plainly knew that they had been published in
 3   Redbook, and that their copyrights had been registered years before the 1962
 4   Sneetches registration and its 1989 renewal. As Plaintiff showed, when Redbook’s
 5   publisher assigned the copyrights back to Geisel in 1956, it provided him a list with
 6   the publication dates and registration numbers for both stories. Doc. 69-8 pp. 4-5.
 7   Geisel also plainly knew when he wrote and illustrated Go! that it incorporated his
 8   previously published illustration. A Dr. Seuss scholar explains that when preparing
 9   his final book Geisel literally “used a photocopy of ‘The economic situation,’ and
10   simply pasted in his main character,” then added color. Doc. 57-1 p. 15 (quoting
11   Philip Nel, Dr. Seuss: American Icon p. 80 (Continuum Books 2004)).
12          Geisel also knew that the Copyright Office expected disclosure of previously
13   published work. His applications to register the copyright in Yertle the Turtle and
14   Other Stories in 1958, and to renew it in 1986, disclosed that Redbook had
15   published earlier versions of its stories. See Doc. 57-9. Yet when he applied to
16   register Sneetches in 1962, to renew the registration in 1989, and to register Go! in
17   1990, he omitted the expected disclosures. Such knowledge about the law is not
18   necessary; “the knowledge inquiry is not whether [the applicant] knew that [the
19   work] would run afoul of the … registration requirements.” Unicolors, 959 F.3d at
20   1200. But were that higher standard necessary, Defendants’ showing would meet it.
21         E.     Issuing a § 411(b) request is proper at this juncture.
22         Defendants have shown that both Sneetches and Go! copied from prior works
23   that were not disclosed on the Copyright Office applications or registration
24   certificates, with knowledge of the inaccuracies. Pursuant to § 411(b) and
25   Unicolors, no more need be shown. Defendants have met the statutory requirements
26   and a request for the Register of Copyrights’ opinion is in order. “Instead of relying
27   solely on the court’s own assessment of the Register’s response to an inaccuracy,
28
                                               18
     DEFENDANTS’ MOTION FOR RECONSIDERATION OF ORDER DENYING
     MOTION FOR ISSUANCE OF REQUEST TO REGISTER OF COPYRIGHTS Case No. 16-cv-2779-JLS-BGS
 1   the statute obligates courts to obtain an opinion from the Register on the matter.”
 2   DeliverMed Holdings, LLC v. Schaltenbrand, 734 F.3d 616, 623 (7th Cir. 2013).
 3   Accord Study Edge, LLC v. Skoolers Tutoring Ctr., LLC, 2018 U.S. Dist. LEXIS
 4   227915, *18 (N.D. Fla. May 7, 2018) (“This Court declines to analyze the
 5   materiality of these inaccuracies until the Register of Copyrights has offered advice
 6   pursuant to 17 U.S.C. § 411(b)(2).”).
 7         The time for that request is now. The sole claim pending is copyright
 8   infringement and the validity of Plaintiff’s copyright registrations is “a threshold
 9   issue.” Unicolors, 959 F.3d at 1195-96. Plaintiff alleged copyright infringement of
10   five books and claimed that Boldly used fourteen illustrations from Go!, two from
11   Sneetches, and one apiece from Grinch, Lorax, and Horton. See Dr. Seuss Enters.,
12   983 F.3d at 456, ECF No. 115-2 at 300:1-307:22. Plaintiff cannot prevail on its
13   remaining copyright claim without proving valid copyright registration. Resolving
14   the merits of the claim will first require a determination as to whether the
15   registrations for the derivative works Go! and Sneetches are valid in light of
16   Geisel’s numerous failures to disclose. Under Unicolors, that determination
17   requires the Register of Copyrights’ opinion as an initial matter.
18         The Register’s response to the § 411 request is also likely to aid the
19   resolution of Plaintiffs’ copyright claims as to Sneetches, Grinch, Lorax, or Horton.
20   Plaintiff cannot prevail on those claims without a determination that the use of any
21   copyright-protected elements of those books is greater than de minimis as pleaded.
22   Doc. 53 p. 31 (Twenty-Second Affirmative Defense). Again, Plaintiff’s stated
23   position is that “‘Economic Situation’ plainly is not a ‘substantial amount of the
24   material incorporated in’ Go.” Doc. 69 p. 18. That cannot be reconciled with any
25   claim that Defendants’ use of lesser amounts of graphic elements from other Dr.
26   Seuss books in Boldly rises to infringement. The Register’s construction of
27
28
                                               19
     DEFENDANTS’ MOTION FOR RECONSIDERATION OF ORDER DENYING
     MOTION FOR ISSUANCE OF REQUEST TO REGISTER OF COPYRIGHTS Case No. 16-cv-2779-JLS-BGS
 1   “substantial amount” under the Copyright Act of 1976, as to Go!, is likely to inform
 2   the Court’s analysis of the substantiality of Defendants’ uses.
 3         In short, this threshold issue will determine the scope of every substantive
 4   issue left to resolve. The § 411 request must be fulfilled before any finding of
 5   liability for infringement can be considered, and liability is logically precedent to
 6   any claim for willful infringement, damages, or fees. Any damages award under the
 7   Copyright Act would also hinge on first ascertaining the number of infringed works
 8   with valid registrations at issue, because the Copyright Act provides that statutory
 9   damages are assessed on a per-work basis. 17 U.S.C. § 504(c); see Friedman v. Live
10   Nation Merch., Inc., 833 F.3d 1180, 1189-90 (9th Cir. 2016). While Plaintiff prayed
11   in the alternative for actual damages and Defendants’ profits, Doc. 39 pp. 27-28,
12   such relief is not viable because Boldly was never published. 17 U.S.C. § 504(b).
13   Doc. 149 p. 9.
14         Upon issuing the request to the Register of Copyrights, the Court should stay
15   all proceedings pending her response. Such a stay will likely be brief. The Register
16   typically responds to § 411(b) requests with dispatch, often within a month of
17   receipt. See, e.g., Response of the Register of Copyrights, ECF No. 129-1 at 1 n. 1,
18   Fashion Ave. Sweater Knits, LLC v. Poof Apparel Corp., No. 2:19-cv-06302-CJC-
19   JEM (C.D. Cal. filed Feb. 8, 2021), https://www.copyright.gov/rulings-
20   filings/411/fashion-avenue-sweater-knits-llc-v-poof-apparel-corp.pdf (responding
21   to request submitted via email on January 8, 2021). Because Boldly remains
22   unpublished, Plaintiff will not be injured or prejudiced by a brief stay, which should
23   facilitate a prompt resolution of the remaining issues.
24         Therefore, and for the reasons previously given by Defendants in the 411
25   Motion, Doc. 57-1, and their reply in support thereof, Doc. 74, Defendants
26   respectfully request that the Court:
27
28
                                               20
     DEFENDANTS’ MOTION FOR RECONSIDERATION OF ORDER DENYING
     MOTION FOR ISSUANCE OF REQUEST TO REGISTER OF COPYRIGHTS Case No. 16-cv-2779-JLS-BGS
 1          1.       Reconsider the 411 Order, Doc. 88, and grant the 411 Motion, Doc.
 2                   57-1, based on the intervening change in law effected by Unicolors;
 3          2.       Submit a request to the Register of Copyrights to advise the Court
 4                   whether the inaccurate information included in the applications for
 5                   Go! and Sneetches, if known, would have caused it to refuse
 6                   registration pursuant to 17 U.S.C. § 411(b)(2);2 and
 7          3.       Stay the proceedings pending the Register’s response.
 8
 9
     April 9, 2021                              Respectfully submitted,
10
11
                                                /s/ Dan Booth
                                                Dan Booth
12                                              DAN BOOTH LAW LLC
13
                                                Michael Licari
14                                              THE LAW OFFICES OF MICHAEL LICARI
15
                                                Attorneys for Defendants
16
17
                                 CERTIFICATE OF SERVICE
18
            I hereby certify that on this April 9, 2021 I electronically filed the foregoing
19
     document by using the Court’s ECF system, thereby causing a true copy thereof to
20
     be served upon counsel of record for Plaintiff Dr. Seuss Enterprises, L.P., as
21
     identified on the Notice of Electronic Filing.
22
23
                                                               /s/ Dan Booth
24
25
26   2
       “The request should be sent to the General Counsel of the Copyright Office via email to
27   411filings@copyright.gov.” 37 C.F.R. § 205.14; see Copyright Office, Email Rule for Statutory
     Litigation Notices, 85 Fed. Reg. 10,603, 10,605 (Feb. 25, 2020); ECF No. 129-1 at 1 n. 1,
28   Fashion Ave. Sweater Knits, No. 2:19-cv-06302-CJC-JEM (C.D. Cal. filed Feb. 8, 2021).
                                                    21
     DEFENDANTS’ MOTION FOR RECONSIDERATION OF ORDER DENYING
     MOTION FOR ISSUANCE OF REQUEST TO REGISTER OF COPYRIGHTS Case No. 16-cv-2779-JLS-BGS
